First, the change in R.C. 3101.05 last February, relied upon by the majority as somehow changing the import of the marriage law, did nothing more than provide security from the release of an applicant's social security number by no longer requiring its use on the license itself. Second, these "changes in the requirement *Page 301 
regarding the content of the marriage licenses" relied upon by the majority to distinguish prior law do no such thing.
When Ohio became a state, it did so within a legal framework known as the common law. There existed a natural right to marry, which could not be arbitrarily denied by the state. Under the common law, people could be validly married by declaring to each other that they were married, living as husband and wife, and holding themselves out in their community as being married.
After the creation of Ohio statehood, the Ohio General Assembly took upon itself to pass a code defining who could be married, much like the opening sentence of present R.C. 3101.01. However, the Ohio General Assembly decided it would further make marriage a regulated activity in Ohio by providing for ceremonial marriages as an alternative to marriage at common law.
Thus, when my bride-to-be and I decided to get married in 1956, legally we had two options for marriage.  We chose the ceremonial route, even though the legalities were more onerous. In order to get our license, we had to comply with Ohio's legal code by filling out a form and, among other things, having our blood tested to prove to the state that we were free of certain diseases.  If we did not like the application requirements, we could still have been married at common law because we met the required diversity of consanguinity, were not already married, and were of the appropriate sexes and ages.  However, since mandamus was and is an extraordinary writ, and the law gave us no clear legal right to obtain a marriage license, nor did it place upon the probate judge a duty to issue us such a license without the blood tests, we would have probably lost our case for a writ, just as today we would be controlled by the likes of State ex rel. National City Bank v. Bd. of Education (1977), 52 Ohio St.2d 81.
Since 1956, the Ohio General Assembly has heightened its interest in regulating the institution of marriage by not only adding to the requirements placed upon two persons to get a marriage license, but it has also slammed the door on the common law marriage option.
To bring this dissent to a merciful close, I merely point out that the relators herein have failed to meet the first and second requirements for the writ they request in that, under R.C. 3101.05, they have proved no clear legal right under such section to a remedy, nor have they established that there is a clear duty imposed by Chapter 3101 upon Judge Belskis to act.
Further, no showing has been made that Ohio's social security number requirement is an arbitrary denial of the natural right to marry.  Nor is there a showing that such requirement is either facially unconstitutional or unconstitutional as applied to relators as being in violation of their right to marry protected *Page 302 
by the Fourteenth Amendment to the United States Constitution. Meyer v. Nebraska (1923), 262 U.S. 390, 399, 43 S.Ct. 625,626. In this day of rampant theft of identity problems, the February statutory changes were prudent, but do not unduly burden applicants so as to prohibit marriage.
It is not this court's obligation to now provide a remedy simply because certain people are displeased by the Ohio Revised Code.  Indeed, we are obligated to deny such a remedy under the present dictates of the Ohio Supreme Court.  Obviously, if that court wishes to revisit its prior pronouncements as to the mandamus requirements in Ohio, that option is theirs and theirs alone.
For these reasons, I respectfully dissent.